Citation Nr: 0732357	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ring finger laceration.

2.  Entitlement to service connection for a thyroid 
condition, to include as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to 
September 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In an August 2002 rating decision, the RO denied 
service connection for residuals of a left ring finger 
laceration and a thyroid condition.  In a May 2003 rating 
decision, the RO denied service connection for bilateral 
hearing loss and tinnitus.  The claims were merged on appeal 
in March 2004.

In a September 2005 decision, the Board denied service 
connection for bilateral hearing loss and tinnitus.  The 
issues of service connection for residuals of a left ring 
finger laceration and a thyroid condition were remanded to 
the RO for additional evidentiary development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, in light of the veteran's submission of 
additional evidence, another remand is required with respect 
to the issue of service connection for residuals of a left 
ring finger laceration.  This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A thyroid condition was not shown during service or for many 
years thereafter and the record contains no indication that 
the veteran's current thyroid condition, hypothyroidism, is 
causally related to his active service or any incident 
therein, including claimed exposure to ionizing radiation.  




CONCLUSION OF LAW

A thyroid condition, including hypothyroidism, was not 
incurred during service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309, 
3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  With regard to an application to reopen a claim 
which had been previously denied by a final decision, notice 
to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Finally, regarding an appeal of an initial 
disability rating or effective date assigned when service 
connection is granted, such appeals are generally considered 
to be "downstream" issues from the original grant of 
service connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d).  Separate 
notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case involving claims for service connection, in a 
March 2002 letter issued prior to the initial rating decision 
on the claims, the RO notified the veteran of the information 
and evidence to substantiate his claims of service 
connection, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also generally advised that VA would assist him in 
obtaining evidence in support of his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the March 2002 letter did not include all of the 5103 notice 
requirements, including the additional requirements 
delineated by the Court in Dingess/Hartman, the RO 
subsequently corrected this by issuing a letter in May 2006 
for the express purpose of satisfying these additional 
requirements.  The RO then reconsidered the claims, as 
evidenced by the July 2007 Supplemental Statement of the 
Case.  Thus, no prejudice has resulted and the veteran has 
not argued otherwise.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Medrano v. Nicholson, 21 Vet. App 165 
(2007) (In order to cure a VCAA notice timing defect, a 
compliant notice must be issued followed by the 
readjudication of the claim).  For the reasons discussed 
above, therefore, the Board finds that VA has fulfilled its 
VCAA notification duties to the veteran to the extent 
necessary.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records are not on file.  A review 
of the record indicates that the RO has contacted the 
National Personnel Records Center (NPRC) and requested the 
veteran's service medical records; however, the NPRC has 
unambiguously advised the RO that no such records are 
available, having possibly been destroyed at a fire at that 
facility in 1973.  The Board finds that, based on the RO's 
efforts and the responses from NPRC, it is reasonably certain 
that the veteran's service medical records are not available 
and that further efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  The veteran 
has been informed that his service records are unavailable.  
See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, while the 
Board sincerely regrets that the veteran's service records 
are unavailable, it finds that VA has no further duty to him 
with respect to obtaining them.

The RO has obtained VA and private clinical records 
identified by the veteran.  The veteran has indicated that 
there are no additional clinical records available pertinent 
to his claims.  Hyatt v. Nicholson, No. 04-0957 (U.S. Vet. 
App. Aug. 6, 2007) (holding that there can be no breach of 
the duty to assist where the appellant acknowledges the 
unavailability of records).

The Board finds that a VA medical examination is not 
necessary with respect to the claim adjudicated in this 
decision.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  An examination or opinion is necessary 
if the evidence of record:  (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
or has a presumptive disease or symptoms of such a disease 
manifesting during an applicable presumptive period; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service; but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four 
elements to consider in determining whether a VA medical 
examination must be provided).

In this case, the record does not establish that the veteran 
suffered an event, injury or disease in service; or has a 
presumptive disease or symptoms of such a disease manifesting 
during an applicable presumptive period.  First, the evidence 
does not show, nor does the veteran contend, that his thyroid 
condition was present during service or for many years 
thereafter.  Indeed, he concedes that it was not diagnosed as 
having hypothyroidism until 1988, approximately 40 years 
after his separation from active service.  In addition, the 
record contains no probative evidence that the veteran was 
exposed to ionizing radiation during service.  As set forth 
in more detail below, the veteran is not a "radiation 
exposed veteran" and did not participate in a "radiation 
risk activity" as defined by 38 C.F.R. § 3.309.  He does not 
contend otherwise.  Finally, he has been diagnosed as having 
hypothyroidism, which is not one of the diseases subject to 
presumptive service connection for a radiation-exposed 
veteran.  

Thus, absent evidence which establishes that the veteran 
suffered an event, injury or disease in service; or has a 
presumptive disease or symptoms of such a disease manifesting 
during an applicable presumptive period, the Board finds that 
a VA medical examination is not necessary.  Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its duties to the 
veteran.  A remand for additional notification or development 
would only result in unnecessarily delaying this matter with 
no benefit flowing to the veteran.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Thus, no further notification or 
development action is necessary on the issue now being 
decided.  


Background

As set forth above, the veteran's service medical records are 
unavailable.  

The veteran's DD Form 214 shows that he served on active duty 
from October 1945 to September 1948.  His military 
occupational specialty was military policeman.  His DD Form 
214 indicates that he served in the Pacific Theater of 
Operations (PTO) from August 1946 to August 1947.  He 
received the World War II Victory Medal and the Army of 
Occupation of Japan Medal.  

In October 2001, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for a thyroid condition, which he indicated had 
been present for approximately 12 years.  He indicated that 
it was his belief that his thyroid condition was caused by 
radiation exposure.  The veteran indicated that he had been 
stationed twenty miles north of Tokyo and that the wind 
currents from Hiroshima and the Marshall Islands caused 
exposure to radiation.  

In support of the veteran's claim, the RO obtained private 
clinical records, dated from June 1988 to February 2002.  In 
pertinent part, these records show that a thyroid profile 
performed in June 1988 revealed that the veteran was 
hypothyroid.  The diagnosis was hypothyroidism and the 
veteran was prescribed Synthroid.  Subsequent records show 
continued treatment for hypothyroidism.  

VA clinical records, dated from December 2001 to July 2005, 
also show continued treatment for several disabilities, 
including hypothyroidism.  


Applicable Law

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

More specifically, service connection for conditions claimed 
to be due to exposure to ionizing radiation in service can be 
established in three different ways.  See Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  

First, there are diseases that are presumptively service-
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  A thyroid condition, 
however, is not among the enumerated diseases.

Second, service connection can be established with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  A thyroid condition, however, is not among the 
enumerated radiogenic disease.  Accordingly, this provision 
is not for application.  

Finally, with respect to the third means of establishing 
service connection for a condition claimed to be due to 
exposure to ionizing radiation, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory provisions concerning radiation 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

As set forth above, the veteran claims entitlement to service 
connection for a thyroid disorder.  He alleges that he was 
exposed to ionizing radiation in service that his 
hypothyroidism is related to that claimed radiation exposure.  

As noted above, entitlement to service connection for a 
disability claimed to be attributable to radiation exposure 
during service can be accomplished as follows:  (1) direct 
service connection can be established by showing that the 
disease was incurred during service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303; (2) there are specific disabilities which may 
be service connected on a presumptive basis under 38 C.F.R. § 
3.309(d); and (3) 38 C.F.R. § 3.311(b) provides a list of 
"radiogenic diseases" which may be service connected 
provided that certain conditions specified in the regulation 
are met.  See Ramey v. Gober, 120 F.3d 1239 (1997).

Initially, the Board notes that the veteran's thyroid 
disorder was not present during his active service or for 
many years thereafter.  In fact, he was not diagnosed as 
having hypothyroidism until 1988, approximately 40 years 
after his separation from active service.  The veteran does 
not contend otherwise.  

The long evidentiary gap in this case between the veteran's 
active service and his post-service hypothyroidism 
constitutes negative evidence against the claim.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service which resulted in any chronic or 
persistent disability).

Although the record shows that the veteran's hypothyroidism 
was not present in service or for many years thereafter, as 
set forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The record, however, contains no indication that the 
veteran's current hypothyroidism is causally related to his 
active service or any incident therein, including claimed 
radiation exposure.  The post-service record contains 
numerous medical records pertaining to the veteran's 
treatment for hypothyroidism.  None of these records, 
however, relates any current thyroid disorder to the 
veteran's active service or any incident therein, including 
claimed radiation exposure.  

Additionally, since the veteran is not a medical 
professional, he is not competent to provide a medical 
opinion regarding the etiology of his current hypothyroidism.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's assertions, absent any supporting medical evidence, 
provide an insufficient basis upon which to grant his claim.  

For foregoing reasons, the Board finds that service 
connection for hypothyroidism on a direct basis is not 
warranted.  38 U.S.C.A. § 1110; see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The basis of the veteran's claim, however, is that his 
hypothyroidism resulted from exposure to radiation in 
service.  As noted, service connection claims based on in-
service exposure to radiation may potentially be addressed 
under 38 C.F.R. § 3.309(d) or § 3.311.

To consider service connection under either section, however, 
the evidence must show that the veteran was exposed to 
ionizing radiation in service or participated in a radiation 
risk activity.  In this case, however, there is absolutely no 
probative evidence that the veteran was exposed to radiation 
in service or participated in a radiation risk activity.  

Under 38 C.F.R. § 3.309(d)(3), a "radiation-exposed 
veteran" means a veteran who participated in a "radiation 
risk activity" during active service.  The term "radiation-
risk activity" includes onsite participation in a test 
involving the atmospheric detonation of a nuclear device, as 
well as the occupation of Hiroshima or Nagasaki, during the 
period beginning on August 6, 1945 and ending July 1, 1946.  
The term "occupation of Hiroshima or Nagasaki, Japan" means 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan, which were required 
to perform or support military occupation functions such as 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3).

In this case, the veteran does not meet the criteria for a 
"radiation-exposed veteran."  He did not participate in the 
occupation of either Hiroshima or Nagasaki during the period 
from August 6, 1945 and ending July 1, 1946.  Rather, he 
reports that he served 20 miles north of Tokyo.  Moreover, 
the veteran's DD Form 214 shows that he served in the Pacific 
Theater of Operations from August 1946 to August 1947, which 
is not within the period specified in section 3.309(d)(3).  
Finally, he does not contend that he participate in an onsite 
atmospheric detonation.  

Absent any probative evidence that the veteran was exposed to 
radiation during active service, the Board finds that 
application of the legal presumptions pertaining to exposure 
to ionizing radiation in service is not warranted.  See Davis 
v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).  In any event, the Board notes that 
even assuming for the sake of argument that the veteran was 
exposed to radiation during service, hypothyroidism is not 
among the diseases associated with exposure to radiation 
listed in 38 C.F.R. § 3.309(d), nor is it a radiogenic 
disease as specified in 38 C.F.R. § 3.311.  

In summary, the Board finds that hypothyroidism was not 
present during service or for many decades thereafter, and 
the record contains no indication that the veteran's current 
hypothyroidism is related to his active service or any 
incident therein, including claimed exposure to ionizing 
radiation.  For these reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hypothyroidism.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a thyroid disorder is 
denied.


REMAND

The veteran also seeks service connection for residuals of a 
laceration of the left ring finger.  

On his original application for VA compensation benefits in 
October 2001, the veteran indicated that in May 1946, while 
stationed at Scott Air Force Base, he cut his left ring 
finger, requiring sixteen stitches.  He also indicated that 
he tore his fingernail and that it never grew back.  The 
veteran indicated that he occasionally had bleeding in his 
fingernail area and that he lacked feeling in that finger.  

In September 2005, the Board remanded this matter for the 
purpose of obtaining a copy of a May 1946 morning report on 
which the National Personnel Records Center (NPRC) based its 
July 2002 reply to the RO that the veteran had been "seen by 
area/unit doctor" from the veteran's training command.  
Pursuant to the Board's remand request, the RO contacted the 
NPRC in September 2005 and requested a search of morning 
reports from Scott Air Force Base from May 1, 1946, to June 
1, 1946.  In February 2006, the NPRC responded that in order 
to conduct such a search, the unit to which the veteran was 
assigned was needed.  Later that week, the RO advised the 
NPRC that the veteran had been assigned to the 3310th Air 
Police Squadron at Scott Air Force Base in 1946.  In May 
2007, the NPRC responded that the 3310th Air Police Squadron 
had not been activated until August 1948.

In July 2007, after the issuance of the most recent 
Supplemental Statement of the Case, the veteran submitted 
additional evidence to the RO, consisting of his military 
immunization records, as well as a statement that he had 
served with the Military Police Squadron A-1, before the 
activation of the 3310th Air Police Squadron.  

The RO has not yet considered this additional evidence and 
the veteran has not waived his right to initial RO 
consideration of such evidence.  Thus, a remand is necessary.  
38 C.F.R. § 20.1304 (2007).  In addition, it appears that 
another request to NPRC is warranted, in light of the new 
information regarding the unit to which the veteran was 
assigned.  

In addition, the Board notes that under the VCAA, VA has a 
duty to provide a medical examination when the record 
contains competent evidence of a current disability or 
symptoms of a current disability; evidence establishing that 
an event, injury, or disease occurred in service; and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A;38 C.F.R. 
§ (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran has provided a statement outlining 
an in-service injury in which he lacerated his left index 
finger and tore his fingernail, requiring numerous stitches.  
He has indicated that since the injury, he has lost sensation 
in the finger and has experienced episodes of bleeding in his 
fingernail area.  Given the nature of the injury and its 
observable symptoms, the veteran's testimony is competent.  
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

Under the circumstances presented in this case, a VA medical 
examination is required.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (holding that VA must obtain a nexus opinion 
when there competent evidence of a current disability and 
evidence indicating an association between the claimant's 
disability and his active service); see also 38 C.F.R. § 
3.159(c)(4) (2007).


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service 
department, or other records depository 
as appropriate, and request morning/sick 
reports pertaining to the veteran's 
treatment at Scott Air Force Base in 
Belleville, Illinois, in May 1946, while 
assigned to the Military Police Squadron 
A-1.  In the event the information is not 
available, a written statement to that 
effect should be included in the record.

2.  After the development requested above 
has been completed, the veteran should be 
afforded a VA medical examination for the 
purpose of clarifying the nature and 
etiology of left ring finger disability.  
The claims folder should be provided to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that any left ring finger disability 
identified on examination had its onset 
during the veteran's active service, or 
whether any such disability is otherwise 
causally or etiologically related to his 
active service.  A complete rationale 
should be provided.

3.  The RO should then readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


